Appeal from a judgment, entered November 5, 1976, upon a decision of the Court of Claims which dismissed claimants’ claim for personal injuries. On December 3, 1974 at about 5:00 p.m., the infant claimant, aged 13, was struck by an eastbound vehicle as she was attempting to cross Jericho Turnpike in the Town of Huntington, Long Island. The turnpike where the accident happened runs generally east and west and is intercepted from the north by Oakwood Road forming a T intersection. Both highways are four lane. The traffic at the intersection is controlled by seven traffic signals. Claimants brought this action against the State for injuries sustained, maintaining that the State was negligent in failing to provide a proper signal to assist the infant claimant in crossing the highway. The Court of Claims agreed, but also found the infant claimant guilty of contributory negligence and dismissed the claim. This appeal ensued. There was testimony at trial that the infant claimant was familiar with the intersection; that it was heavily traveled; that the operator of the vehicle which struck claimant had a green light; that claimant ran into the highway; that claimant looked and saw the traffic light for westbound traffic prior to crossing; and that it was red and she assumed it was safe to cross. The question of contributory negligence was a factual one. Considering the record in its entirety, we are of the view that there is sufficient evidence to sustain the court’s finding of contributory negligence. The finding is not against the weight of the credible evidence nor is it contrary to law. Consequently, we should not disturb it (Conti v Henkel, 60 AD2d 678; Shipman v Words of Power Missionary Enterprises, 54 AD2d 1052). Judgment affirmed, without costs. Greenblott, J. P., Sweeney, Staley, Jr., Larkin and Mikoll, JJ., concur.